Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    November 30, 2017

The Court of Appeals hereby passes the following order:

A18A0496. KENETH SAULSBERRY et al. v. DEUTSCHE BANK NATIONAL
    TRUST COMPANY et al.


     Upon consideration of the APPELLANTS’ motion FOR PERMISSION TO WITHDRAW THE

APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                           Court of Appeals of the State of Georgia

                                                   Clerk’s Office,

                                           Atlanta,____________________
                                                     11/30/2017

                                                   I certify that the above is a true extract from

                                           the minutes of the Court of Appeals of Georgia.

                                                   Witness my signature and the seal of said court

                                           hereto affixed the day and year last above written.




                                                                                             , Clerk.